The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 6/15/2022.
Claims 17 and 20 are amended.
Claims 1-21 are pending. 
Claims 1-21 are rejected.
Response to Arguments
Applicant`s arguments filed June 15, 2022 have been fully considered but they are not persuasive.
As per the prior art rejection of claims 1, 11 and 21, Applicant argued that Xiang / Randhawa fails to teach all of the elements of amended independent claim 1. In particular, Pahwa fails to teach "in response to determining the first component being locally stored on the first host: collecting a first set of 1/O aggregated statistic information associated with the first component; in response to determining the second component being remotely stored on the second host: issuing a command to the second host; obtaining a second set of 1/O aggregated statistic information associated with the second component from the second host, wherein the second set of 1/O aggregated statistic information is collected by the second host in response to the command".
Where applicant argued that claim 1 actually requires a different sequence of operations than the sequence disclosed in Randhawa, where claim 1 requires determining where the first/second component is first and then performing actions depending on whether the first/second component is locally or remotely stored. Therefore, Randhawa does not teach the elements set forth above recited in claim 1.
 However, Randhawa teaches the I/O balancing module will collect local I/O characteristics (e.g., CPU/memory/I/O/network subsystem information) on the local node, as well as collect the information from remote or peer hosts/nodes in the cluster (periodically), where collecting the I/O characteristics remotely by the load balancing module corresponds to second set of I/O aggregated statistic information is collected by the second host in response to the command, and depending upon the aggregate load being served by the collection of hosts and the capacity of each host, it is determined if some I/O should be shipped to other nodes that are less loaded. Differential I/O load characteristics are considered when performing load balancing, wherein statistics collected in relation to a remote host is compared to statistics for the local host. That is, the remote host is selected based on favorable differential I/O load balancing statistics or characteristics that are determined in comparison to the local host (Paragraphs 0058-0065; FIGs. 1 and 5) and also teaches where the Communication interface 122 may also allow computing system 110 to engage in distributed or remote computing. For example, communication interface 122 may receive instructions from a remote device or send instructions to a remote device for execution. Communication interface 122 may perform and/or be a means for performing, either alone or in combination with other elements, one or more of the operations disclosed herein. Communication interface 122 may also be used to perform and/or be a means for performing other operations and features set forth in the instant disclosure (Paragraph 0030), where the plurality of hosts is configured as a local host and one or more remote hosts, wherein each host is capable of being referenced as a local host 320A that is associated with one or more remote hosts 320B-N. For purposes of illustration, local host 320A is configured to access storage system 330 over one or more primary paths 333. In addition, remote host 320B is configured to access storage system 330 over one or more primary paths 335, and is further configured to handle I/Os originating from the local host 320A. Other remote hosts (320C-N) are also configured to access storage system 330 over one or more primary paths, and are further configured to handle I/Os originating from the local host (Paragraph 0049), where such a determination on whether to ship the I/O to a remote host or to keep the I/O for processing by the local host is based on a current set of the global I/O characteristics. For instance, the determination to process the I/O locally at the local host is based on the current set of global I/O load characteristics, wherein the selected node comprises the local node. Also, the determination to process the I/O remotely at a remote node is also based on the global I/O load characteristics (Paragraph 0063). Therefore, Randhawa teaches a determining step of whether the components being stored locally or remotely such that the performing actions depending on whether the first/second component is locally or remotely stored to correspond to the claimed limitation.
As per the prior art rejection of claims 4 and 14, Applicant argued that Dhuse's obtained timestamp is not aggregated with an identifier to generate a set of 1/O aggregated statistic information. Therefore, Dhuse cannot teach elements of "aggregating the timestamps and the identifier to generate the first set of 1/O aggregated statistic information" recited in claim 4. Further, applicant argued that Dhuse still fails to teach saving its statistics record entry to a trace file stored on a specific first host as required in claim 4.
However, Dhuse teaches that any element of the system may receive event information from other elements of the system, aggregate the received event information, analyze the aggregated event information, and produce an analysis. For example, the computing device 12, the computing device 16, and the plurality of SUs 36 process transactions of the computing system, generate event information, store the event information in an associated event memory, and send the event information to the managing unit 18 for aggregation and analysis (Paragraph 0043), where the computing device is configured to generate a statistics record entry including to generate one or more entries of fields of the statistics record entry including a reporting entity identifier (ID), a step of a process and/or event, the timestamp(s), the one or more quantitative descriptor types, and/or one or more quantitative descriptor values corresponding to each of the one more quantitative descriptor types (Paragraph 0050), where the statistics record entries include fields such as ID, timestamps, types, etc.  to teach the limitations of aggregating the timestamps and the identifier to generate the first set of 1/O aggregated statistic information.
As per the prior art rejection of claims 6 and 16, Applicant argued that Pope discloses an application programming interface configured to receive a request from a first entity executing on hardware of a host computing device and a request from a second entity executing on hardware of a network interface device. See Para. [0030], Lines 3-7 of Pope. However, Pope does not teach its application programming interface is between a first host and a second host as required in claim 6. Therefore, Pope cannot cure the deficiencies of Xiang and Randhawa.
 However, Pope teaches where the application 210 issues a request for one or more headers for the transmission of a data packet to the protocol stack 220 through the API 230. In response, the protocol stack 220 provides the one or more headers 240 to the application 210. The protocol stack 220 may provide the one or more headers 240 by writing the one or more headers 240 to a memory to which the application 210 has access. The protocol stack 220 may write the one or more headers to this memory by completing fields in an object passed as an argument to the API call. The application 210 forms an application layer message 250 for transmission over the network (Paragraph 0056), and where the message (e.g. an acknowledgment message) that is produced as a result of the protocol processing (and transmitted over the network) is provided though the API 230 to the application component 850 on the network interface device (Paragraph 0070), where it will be obvious to have the network between the first and the second hosts to communicate the messages via the API of Pope to teach the limitations.
As per the prior art rejection of claims 10 and 20, Applicant argued that Piercey does not teach determining a network latency issue based on two different latencies (i.e., the recited "first latency" and "third latency") required in claim 10. See Para. [0045], Lines 4 - 7 and 12 - 14 of Piercey. Therefore, Piercey cannot cure the deficiencies of Xiang and Randhawa. Accordingly, claim 10 is patentable over Xiang in view of Randhawa and Piercey. Claim 20 recites similar elements of claim 10 and is patentable.
 However, Piercey teaches where the network communication path between each pair of data centers 112 and 120 has a particular network latency associated with it. For example, the network communication path between data center 120A and 120B may have a particular network latency (in each direction), and the network communication path between data center 120A and 112 may have a particular network latency (in each direction) (Paragraph 0030); link object between locations could have a tag (e.g, latency tag) to indicate the latency between locations or sites. For example, a latency tag can indicate network latency between data center sites or from data center sites to locations of users or other end-points. Link latency tags can be auto-generated by one or more network controller (e.g., such as shown in FIG. 8) (Paragraph 0040), and the latency characteristics may include network and/or storage latency characteristics that each include one or more lower-level metrics. Storage latency characteristics may be associated with the response time of storage resources, while network latency characteristics may be associated with the response time of the networks and/or links used to reach compute and/or storage resources. (FIG. 8 also illustrates one example of an automatic determination of latency tag values for corresponding objects in an object model such as resource object model 108.) (Paragraphs 0045 and 0054; FIGs. 1 and 8), where it will be obvious for the I/O issue associated with the object that has been diagnosed as a network latency issue as taught by Randhawa (Paragraphs 0061-0064 of Randhawa) to be determined based on the network latency and the resource latency of Piercey.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, 11-13, 19 and 21 is rejected under 35 U.S.C. 103(a) as being disclosed by Xiang et al.  (US PGPUB 2018/0343019 hereinafter referred to as Xiang), and further in view of Randhawa et al.  (US PGPUB 2013/0198424 hereinafter referred to as Randhawa).
As per independent claim 1, Xiang discloses a method for a first host to diagnose an input/output (I/O) issue associated with an object owned by the first host in a virtual storage area network (vSAN) cluster, wherein the method comprises: identifying a first component and a second component associated with the object [(Paragraph 0020-0023; FIGs. 1 and 3) where FIG. 3 illustrates components of a VSAN module 114. VSAN module 114 may execute as a device driver exposing an abstraction of a VSAN 115 to hypervisor 113. As depicted in the embodiment of FIG. 3, VSAN module 114 includes a cluster level object management (CLOM) sub-module 325 that operates in user space 315. CLOM sub-module 325 generates virtual disk blueprints during creation of a virtual disk by an administrator and ensures that objects created for such virtual disk blueprints are configured to meet storage profile or policy requirements set by the administrator. CLOM sub-module 325, in one embodiment, is responsible for generating blueprint 215 describing the RAID 1/RAID 0 configuration for virtual disk object 200 in FIG. 2 when the virtual disk was first created by the administrator. As previously discussed, a storage policy may specify requirements for capacity, IOPS, availability, and reliability. Storage policies may also specify a workload characterization (e.g., random or sequential access, I/O request size, cache size, expected cache hit ratio, etc.). As further depicted in FIG. 3, VSAN module 114 may also include a cluster monitoring, membership, and directory services (CMMDS) sub-module 335 provides information on the state of cluster 110 to other sub-modules of VSAN module 114 and also tracks the general “health” of cluster 110 by monitoring the status, accessibility, and visibility of each node 111 in cluster 110. The in-memory metadata database further provides a catalog of metadata for objects stored in object store 116 (e.g., what composite and component objects exist, what component objects belong to what composite objects, which nodes serve as “coordinators” or “owners” that control access to which objects, quality of service requirements for each object, object configurations, the mapping of objects to physical storage locations, etc.). As previously discussed, other sub-modules within VSAN module 114 may access CMMDS sub-module 335 (represented by the connecting lines in FIG. 3) for updates to learn of changes in cluster topology and object configurations. For example, as previously discussed, during virtual disk creation, CLOM sub-module 325 accesses the in-memory metadata database to generate a virtual disk blueprint, and in order to handle an I/O operation from a running VM 112, DOM sub-module 340 accesses the in-memory metadata database to determine the nodes 111 that store the component objects (e.g., stripes) of a corresponding composite object (e.g., virtual disk object) and the paths by which those nodes are reachable in order to satisfy the I/O operation.As previously discussed, DOM sub-module 340, during the handling of I/O operations as well as during object creation, controls access to and handles operations on those component objects in object store 116 that are stored in the local storage of the particular node 111 in which DOM sub-module 340 runs as well as certain other composite objects for which its node 111 has been currently designated as the “coordinator” or “owner.” For example, when handling an I/O operation from a VM, due to the hierarchical nature of composite objects in certain embodiments, a DOM sub-module 340 that serves as the coordinator for the target composite object (e.g., the virtual disk object that is subject to the I/O operation) may need to further communicate across the network with a different DOM sub-module 340 in a second node 111 (or nodes) that serves as the coordinator for the particular component object (e.g., stripe, etc.) of the virtual disk object that is stored in the local storage of the second node 111 and which is the portion of the virtual disk that is subject to the I/O operation. If the VM issuing the I/O operation resides on a node 111 that is also different from the coordinator of the virtual disk object, the DOM sub-module 340 of the node running the VM would also have to communicate across the network with the DOM sub-module 340 of the coordinator to correspond to the claimed limitation]; determining whether the first component is locally stored on the first host and the second component is remotely stored on a second host in the vSAN cluster [(Paragraph 0020-0023; FIGs. 1 and 3) where DOM sub-module 340, during the handling of I/O operations as well as during object creation, controls access to and handles operations on those component objects in object store 116 that are stored in the local storage of the particular node 111 in which DOM sub-module 340 runs as well as certain other composite objects for which its node 111 has been currently designated as the “coordinator” or “owner.” For example, when handling an I/O operation from a VM, due to the hierarchical nature of composite objects in certain embodiments, a DOM sub-module 340 that serves as the coordinator for the target composite object (e.g., the virtual disk object that is subject to the I/O operation) may need to further communicate across the network with a different DOM sub-module 340 in a second node 111 (or nodes) that serves as the coordinator for the particular component object (e.g., stripe, etc.) of the virtual disk object that is stored in the local storage of the second node 111 and which is the portion of the virtual disk that is subject to the I/O operation. If the VM issuing the I/O operation resides on a node 111 that is also different from the coordinator of the virtual disk object, the DOM sub-module 340 of the node running the VM would also have to communicate across the network with the DOM sub-module 340 of the coordinator. In certain embodiments, if the VM issuing the I/O operation resides on a node that is different from the coordinator of the virtual disk object subject to the I/O operation, the two DOM sub-modules 340 of the two nodes may communicate to change the role of the coordinator of the virtual disk object to the node running the VM (e.g., thereby reducing the amount of network communication needed to coordinate I/O operations between the node running the VM and the node serving as the coordinator for the virtual disk object) to correspond to the claimed limitation].  
Xiang does not appear to explicitly disclose in response to determining the first component being locally stored on the first host: collecting a first set of I/O aggregated statistic information associated with the first component; in response to determining the second component being remotely stored on the second host: issuing a command to the second host; obtaining a second set of I/O aggregated statistic information associated with the second component from the second host, wherein the second set of I/O aggregated statistic information is collected by the second host in response to the command; and obtaining network metrics associated with the first host and the second host; and diagnosing the I/O issue associated with the object based on the first set of I/O aggregated statistic information, the second set of I/O aggregated statistic information and the network metrics.
However, Randhawa discloses in response to determining the first component being locally stored on the first host: collecting a first set of I/O aggregated statistic information associated with the first component; in response to determining the second component being remotely stored on the second host: issuing a command to the second host; obtaining a second set of I/O aggregated statistic information associated with the second component from the second host, wherein the second set of I/O aggregated statistic information is collected by the second host in response to the command [(Paragraphs 0058-0065; FIGs. 1 and 5) where Randhawa teaches global I/O load characteristics are collected for each of the plurality of hosts in a cluster. Collection of the I/O load characteristics on a per host basis is performed at the device and/or volume level. As such, detailed information, such as, throughput and network latency, about a particular path is avoided, and instead a globalized version of I/O characteristics for the entire node is collected. For instance, I/O load characteristics at a particular node include I/O throughput, I/O response time, I/O load on a LUN as directed by the node, I/O load on the enclosure that supports the LUN, amount of I/O being served by the host bus adaptors or host controllers of the node, network traffic on the node and network traffic and/or latency between nodes (e.g., network latency between a corresponding host and the local host), overall system load/resource availability, the critical nature of the node in question, and awareness of the application performing the I/O to determine how sensitive is the I/O to latency; the cluster-wide I/O characteristics or statistics are collected in a delayed amortized fashion. That is, the I/O characteristics are collected for the nodes at various times, and need not be fully collected to perform the load balancing. As such, a current set of I/O load characteristics for the hosts are used to perform load balancing. In some implementations, I/O characteristics for a node is collected on a delayed basis when compared to other nodes, wherein the delay as an example may range from a few seconds to a few minutes. For instance, the I/O balancing module will collect local I/O characteristics (e.g., CPU/memory/I/O/network subsystem information) on the local node, as well as collect the information from remote or peer hosts/nodes in the cluster (periodically), where collecting the I/O characteristics remotely by the load balancing module corresponds to second set of I/O aggregated statistic information is collected by the second host in response to the command, and depending upon the aggregate load being served by the collection of hosts and the capacity of each host, it is determined if some I/O should be shipped to other nodes that are less loaded. Differential I/O load characteristics are considered when performing load balancing, wherein statistics collected in relation to a remote host is compared to statistics for the local host. That is, the remote host is selected based on favorable differential I/O load balancing statistics or characteristics that are determined in comparison to the local host to correspond to the claimed limitation]; and obtaining network metrics associated with the first host and the second host; and diagnosing the I/O issue associated with the object based on the first set of I/O aggregated statistic information, the second set of I/O aggregated statistic information and the network metrics [(Paragraphs 0058-0064; FIGs. 5) where Randhawa teaches where load balancing is performed at the volume management layer by determining a selected host for processing an I/O originating at the local host based on a current set of the global I/O load characteristics. Load balancing is performed through a layered approach by the volume manager, wherein the volume manager includes functionality for load balancing I/Os, wherein the functionality is logically represented by an I/O balancer in the volume manager, and wherein the logical I/O balancer selects the target host. In summary, at a top layer, the I/O balancer determines whether to ship the I/O to a remote host or to process the I/O for delivery to the storage system locally. Next, once the I/O balancer decides to ship the I/O, a target host is determined based on favorable I/O load characteristics. Once received by the target host, local load balancing at the multi-pathing layer of the target host is performed. That is, once the I/O is delivered to the target host, the multi-pathing driver of the target host uses appropriate scheduling between available local paths associated with that node; where differential clusterwide statistics are collected to drive the load balancing performed at the I/O balancer. That is, a determination on whether to ship the I/O to a remote host or to keep the I/O for processing by the local host is based on a current set of the global I/O characteristics. For instance, the determination to process the I/O locally at the local host is based on the current set of global I/O load characteristics, wherein the selected node comprises the local node. Also, the determination to process the I/O remotely at a remote node is also based on the global I/O load characteristics to correspond to the claimed limitation].
Xiang and Randhawa are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Xiang and Randhawa before him or her, to modify the method of Xiang to include the I/O statistics collection of Randhawa because it will enhance data access.
The motivation for doing so would be [“effective load balancing is performed at multiple layers including the multi-pathing driver and volume manager layers” (Paragraph 0007 by Randhawa)].
Therefore, it would have been obvious to combine Xiang and Randhawa to obtain the invention as specified in the instant claim.
As per dependent claim 2, Xiang discloses wherein the object is associated with a virtual machine disk associated to a virtual computing instance supported by the first host or another host in the vSAN cluster [(Paragraphs 0015-0019; Figs. 1 and 2) where Xiang teaches VSAN module 114 is implemented as a “VSAN” device driver within hypervisor 113. In such an embodiment, VSAN module 114 provides access to a conceptual “VSAN” 115 through which an administrator can create a number of top-level “device” or namespace objects that are stored in aggregate object store 116. A device or namespace object comprises a flexible data container which represents a logical volume and contains data and metadata. For example, an object may be created for a virtual disk, and the object may store the contents of a virtual machine's hard disk drive. In one common scenario, during creation of a device object, the administrator may specify a particular file system for the device object (such device objects hereinafter are also referred to as “file system objects”) to correspond to the claimed limitation].
As per dependent claim 3, Xiang discloses wherein the collecting the first set of I/O aggregated statistic information is through a pathway between a user space of the first host and a kernel space of the first host [(Paragraphs 0020; Figs. 1 and 3) where Xiang teaches FIG. 3 illustrates components of a VSAN module 114, according to one embodiment. As previously described, in certain embodiments, VSAN module 114 may execute as a device driver exposing an abstraction of a VSAN 115 to hypervisor 113. Various sub-modules of VSAN module 114 handle different responsibilities and may operate within either user space 315 or kernel space 320 depending on such responsibilities. As depicted in the embodiment of FIG. 3, VSAN module 114 includes a cluster level object management (CLOM) sub-module 325 that operates in user space 315. CLOM sub-module 325 generates virtual disk blueprints during creation of a virtual disk by an administrator and ensures that objects created for such virtual disk blueprints are configured to meet storage profile or policy requirements set by the administrator, where LSOM sub-module 350, at the kernel level, monitors the flow of I/O operations to the local storage of its node 111, for example, to report whether a storage resource is congested to correspond to the claimed limitation].
As per dependent claim 9, Randhawa discloses wherein the I/O issue associated with the object is diagnosed as a network issue based on the network metrics [(Paragraphs 0061-0064) where Randhawa teaches where global I/O load characteristics are collected for each of the plurality of hosts in a cluster. Collection of the I/O load characteristics on a per host basis is performed at the device and/or volume level. As such, detailed information, such as, throughput and network latency, about a particular path is avoided, and instead a globalized version of I/O characteristics for the entire node is collected. For instance, I/O load characteristics at a particular node include I/O throughput, I/O response time, I/O load on a LUN as directed by the node, I/O load on the enclosure that supports the LUN, amount of I/O being served by the host bus adaptors or host controllers of the node, network traffic on the node and network traffic and/or latency between nodes (e.g., network latency between a corresponding host and the local host), overall system load/resource availability, the critical nature of the node in question, and awareness of the application performing the I/O to determine how sensitive is the I/O to latency; the I/O balancing module will collect local I/O characteristics (e.g., CPU/memory/I/O/network subsystem information) on the local node, as well as collect the information from remote or peer hosts/nodes in the cluster (periodically).As such, depending upon the aggregate load being served by the collection of hosts and the capacity of each host, it is determined if some I/O should be shipped to other nodes that are less loaded. Differential I/O load characteristics are considered when performing load balancing, wherein statistics collected in relation to a remote host is compared to statistics for the local host. That is, the remote host is selected based on favorable differential I/O load balancing statistics or characteristics that are determined in comparison to the local host to correspond to the claimed limitation].
As for independent claims 11 and 21, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claim 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claim 19, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being disclosed by Xiang in view of Randhawa, as applied to claims 1 and 11, and further in view of Dhuse et al. (US PGPUB 2019/0034123 hereinafter referred to as Dhuse).
As per dependent claim 4, Xiang/Randhawa discloses the method of claim 1.  
Xiang/Randhawa does not appear to explicitly disclose collecting timestamps and an identifier associated with the object, aggregating the timestamps and the identifier to generate the first set of I/O aggregated statistic information and saving the first set of I/O aggregated statistic information to a first trace file stored on the first host.
However, Dhuse discloses collecting timestamps and an identifier associated with the object, aggregating the timestamps and the identifier to generate the first set of I/O aggregated statistic information and saving the first set of I/O aggregated statistic information to a first trace file stored on the first host [(Paragraph 0050) where Pope teaches the computing device is also configured to determine to generate a statistics record. The computing device is also configured to obtain one or more quantitative descriptor types and obtain a quantitative descriptor value for each of the one or more quantitative descriptor types. The computing device is also configured to obtain the timestamp described above (and/or another timestamp) and to generate a statistics record entry. In some examples, the computing device is configured to generate a statistics record entry including to generate one or more entries of fields of the statistics record entry including a reporting entity identifier (ID), a step of a process and/or event, the timestamp(s), the one or more quantitative descriptor types, and/or one or more quantitative descriptor values corresponding to each of the one more quantitative descriptor types. Then, the computing device is also configured to facilitate storage of the statistics record entry within event memory of the DSN to correspond to the claimed limitation].
Xiang/Randhawa and Dhuse are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Xiang/Randhawa and Dhuse before him or her, to modify the method of Xiang/Randhawa to include the command communication via API between the first and the second hosts of Dhuse because it will enhance data access.
The motivation for doing so would be [“to improve the response time for completion of the service, application, and/or function by providing useful information in identifying underlying causes of system performance issues” (Paragraph 0004-0006 by Dhuse)].
 Therefore, it would have been obvious to combine Xiang/Randhawa and Dhuse to obtain the invention as specified in the instant claim.
As for claim 14, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5, 7, 10, 15, 17 and 20 are rejected under 35 U.S.C. 103(a) as being disclosed by Xiang in view of Randhawa, as applied to claims 1 and 11, and further in view of Piercey et al.  (US PGPUB 2020/0401452 hereinafter referred to as Piercey).
As per dependent claim 5, Xiang/Randhawa discloses the method of claim 1.  
Xiang/Randhawa does not appear to explicitly disclose wherein the first set of I/O aggregated statistic information includes a first latency associated with the object and a second latency associated with a storage resource constraint of the first host.
However, Piercey discloses wherein the first set of I/O aggregated statistic information includes a first latency associated with the object and a second latency associated with a storage resource constraint of the first host [(Paragraphs 0045 and 0054; FIGs. 1 and 8) where the latency characteristics may include network and/or storage latency characteristics that each include one or more lower-level metrics. Storage latency characteristics may be associated with the response time of storage resources, while network latency characteristics may be associated with the response time of the networks and/or links used to reach compute and/or storage resources. (FIG. 8 also illustrates one example of an automatic determination of latency tag values for corresponding objects in an object model such as resource object model 108.) to correspond to the claimed limitation].
Xiang/Randhawa and Piercey are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Xiang/Randhawa and Ippatapu before him or her, to modify the method of Xiang/Randhawa to include the network latency and storage resource latency of Piercey because it will enhance data access.
The motivation for doing so would be [“provides significant control over the computing infrastructure” (Paragraph 0024 by Piercey)].
 Therefore, it would have been obvious to combine Xiang/Randhawa and Piercey to obtain the invention as specified in the instant claim.
As per dependent claim 7, Piercey discloses wherein the second set of 1/O information includes a third latency associated with a resource constraint of the second host [(Paragraphs 0045 and 0054; FIGs. 1 and 8) where the latency characteristics may include network and/or storage latency characteristics that each include one or more lower-level metrics. Storage latency characteristics may be associated with the response time of storage resources, while network latency characteristics may be associated with the response time of the networks and/or links used to reach compute and/or storage resources. (FIG. 8 also illustrates one example of an automatic determination of latency tag values for corresponding objects in an object model such as resource object model 108.), where it will be obvious for the remote host taught by Xiang/Randhawa to include the storage latency characteristics of Piercey to correspond to the claimed limitation].
As per dependent claim 10, Piercey discloses wherein the I/O issue associated with the object is diagnosed as a network latency issue between the first host and the second host based on the first latency and the third latency [(Paragraphs 0045 and 0054; FIGs. 1 and 8) where the latency characteristics may include network and/or storage latency characteristics that each include one or more lower-level metrics. Storage latency characteristics may be associated with the response time of storage resources, while network latency characteristics may be associated with the response time of the networks and/or links used to reach compute and/or storage resources. (FIG. 8 also illustrates one example of an automatic determination of latency tag values for corresponding objects in an object model such as resource object model 108.), where it will be obvious for the I/O issue associated with the object that has been diagnosed as a network latency issue as taught by Randhawa (Paragraphs 0061-0064 of Randhawa) to be determined based on the network latency and the resource latency of Piercey to correspond to the claimed limitation].
As per dependent claim 20, Piercey discloses wherein the I/O issue associated with the object is diagnosed as a network latency issue between the first host and the second host based on the first latency and the third latency [(Paragraphs 0045 and 0054; FIGs. 1 and 8) where the latency characteristics may include network and/or storage latency characteristics that each include one or more lower-level metrics. Storage latency characteristics may be associated with the response time of storage resources, while network latency characteristics may be associated with the response time of the networks and/or links used to reach compute and/or storage resources. (FIG. 8 also illustrates one example of an automatic determination of latency tag values for corresponding objects in an object model such as resource object model 108.), where it will be obvious for the I/O issue associated with the object that has been diagnosed as a network latency issue as taught by Randhawa (Paragraphs 0061-0064 of Randhawa) to be determined based on the network latency and the resource latency of Piercey to correspond to the claimed limitation].
As for claim 15, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claim 17, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being disclosed by Xiang in view of Randhawa, as applied to claims 1 and 11, and further in view of Pope et al. (US PGPUB 2019/0303209 hereinafter referred to as Pope).
As per dependent claim 6, Xiang/Randhawa discloses the method of claim 1.  
Xiang/Randhawa does not appear to explicitly disclose wherein the command is through an application program interface between a first module on the first host and a second module on the second host.
However, Pope discloses wherein the command is through an application program interface between a first module on the first host and a second module on the second host [(Paragraphs 0025 and 0054; FIGs. 1 and 7) where Pope teaches a data processing system comprising: a host computing device comprising hardware resources; a network interface device arranged to couple the host computing device to a network, the network interface device comprising hardware resources; and an application programming interface configured to receive requests from a first entity running on the hardware of the host computing device and a second entity running on the hardware of the network interface device, wherein operations performed by the application programming interface in response to the requests are independent of whether the requests are received from the first entity or the second entity to correspond to the claimed limitation].
Xiang/Randhawa and Pope are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Xiang/Randhawa and Pope before him or her, to modify the method of Xiang/Randhawa to include the command communication via API between the first and the second hosts of Pope because it will enhance data access.
The motivation for doing so would be [“allow additional protocol layers to be more efficiently processed” (Paragraph 0127 by Pope)].
 Therefore, it would have been obvious to combine Xiang/Randhawa and Pope to obtain the invention as specified in the instant claim.
As for claim 16, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Xiang in view of Randhawa, as applied to claims 1 and 11, and further in view of Ippatapu et al. (US PGPUB 2020/0328954 hereinafter referred to as Ippatapu).
As per dependent claim 8, Xiang/Randhawa discloses the method of claim 1.  
Xiang/Randhawa does not appear to explicitly disclose wherein the network metrics are network metrics associated with a network stack between the first host and the second host.
However, Ippatapu discloses wherein the network metrics are network metrics associated with a network stack between the first host and the second host [(Paragraphs 0025 and 0054; FIGs. 1 and 7) where the computer executable components can comprise a network metric monitor 170 that can monitor a network metric of a communication channel 185 (e.g., by employing network protocol stack 180) between a first device and a second device, wherein a change in performance of the communication channel can be determined based on the network metric. The computer executable components can further comprise a channel rating component 130 that can adjust a rating of the network connection based on the change in performance of the network connection. The computer executable components can further comprise a link controller to adjust the communication channel based on the rating to correspond to the claimed limitation].
Xiang/Randhawa and Ippatapu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Xiang/Randhawa and Ippatapu before him or her, to modify the method of Xiang/Randhawa to include the network metrics that are associated with the network stack between the first and the second hosts of Ippatapu because it will enhance data access.
The motivation for doing so would be [“improve the performance of data protection systems by intelligently controlling and managing links across system components.” (Paragraph 0030 by Ippatapu)].
 Therefore, it would have been obvious to combine Xiang/Randhawa and Ippatapu to obtain the invention as specified in the instant claim.
As for claim 18, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135